EXHIBIT Contacts:Pat Sheaffer or Ron Wysaske, Riverview Bancorp, Inc. 360-693-6650 RIVERVIEW BANCORP, INC. ANNOUNCES PRICING OF $18 MILLION PUBLIC OFFERING OF COMMON STOCK Vancouver, Washington- July 29, 2010- Riverview Bancorp, Inc. (NASDAQ GSM: RVSB) (“Riverview” or the “Company”), the holding company for Riverview Community Bank (“Bank”), today announced the pricing of an underwritten public offering of 10,041,841 shares of the Company’s common stock at a price to the public of $1.80 per share for gross proceeds of approximately $18.1 million. The net proceeds to the Company after deducting underwriting discounts and commissions and estimated offering expenses are expected to be approximately $16.3 million. The Company intends to use the proceeds from the offering to support the growth and related capital needs of Riverview Community Bank, with any remainder for general working capital purposes, which may include quarterly payments of interest on the Company’s junior subordinated debentures. The Company intends to close the transaction, subject to customary conditions, on or about August 3, 2010. Wunderlich Securities served as lead manager of the offering and Howe Barnes Hoefer & Arnett served as co-manager. The Company has granted the underwriters a 30-day option to purchase up to an additional 15% of the shares sold to cover over-allotments, if any. This announcement shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall there be any offer or sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. Offers will be made only by means of a prospectus, copies of which may be obtained from Wunderlich Securities, Attention: Syndicate Department at (800) 726-0557. About Riverview Riverview Bancorp, Inc. (www.riverviewbank.com) is headquartered in Vancouver, Washington – just north of Portland, Oregon on the I-5 corridor. With assets of $863 million, it is the parent company of the 87 year-old Riverview Community Bank, as well as Riverview Mortgage and Riverview Asset Management Corp. There are 17 branches, including ten in Clark County, two in Multnomah County and three lending centers. The Bank offers true community banking services, focusing on providing the highest quality service and financial products to commercial and retail customers. Forward-Looking Statements This press release includes forward-looking statements within the meaning of the "Safe-Harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to various risk factors, including those set forth from time to time in our filings with the SEC. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements.
